IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-GORBEY, : Civil No. 3:20-cv-2378

Plaintiff ; (Judge Mariani)

V. FILED
SCRANTON

HOPE L. SWANN, ef ai.,

Defendants

 

AND NOW, this 3g ht day of April, 2021, upon consideration of Plaintiffs amended

 

complaint, and for the reasons set forth in the accompanying Memorandum, IT IS HEREBY
ORDERED THAT:
1. The applications (Docs. 2, 8, 11) to proceed in forma pauperis are DENIED.
2. On or before May 31, 2021, Plaintiff shall TENDER to the “Clerk, U.S. District
Court” payment in the amount of $402.00, which represents a statutory filing

fee in the amount of $350.00 and a $52.00 Administrative Fee.

3. Failure to comply with this Order will result in dismissal of the action without
further notice of Court.

4, This action is STAYED pending receipt of Plaintiff's filing fee.

   

     

Robert D\ Mariani”

United States District Judge
